Mr. Chief Justice Dickey :*  I concur in the general views expressed in behalf of the court by Mr. Justice Mulkey, and in the judgment based thereupon. Some expressions may need limitations (not expressed) to preclude misapprehension. I wish to say, however, that formerly my view of this subject was, that a purchaser of a lot in a city or village, fronting upon a street, took the land subject to a right, in the nature of an easement, held by the public to use the street, and subject to the right of the public to improve the street in any manner deemed wise and proper by the proper public functionaries, and hence when any improvement was so made, it was no damage to the rights of the lot owner, for he had no right to have the street remain in its original condition, and no right to question the mode in which the street should be improved. Upon examination and careful reflection I have come to the conclusion that this view of the right of the public in the nature of an easement in the street, needs some qualification. It seems more reasonable, and consonant with the spirit of our present constitution, to say that the owner of such lot holds the same endowed with the benefits arising from being adjacent to the street, subject to such inconvenience as may result from the use of the street as a highway by the public, and subject to the right of the public to improve the same as a highway, in any ordinary and reasonable mode deemed wise and beneficial to the public, by the proper public functionaries. It is not every change of grade made in a street, which may in effect impair the value of the lot in its vicinity, which is a violation of the right of the proprietor thereof. Such changes in the street as it may reasonably be supposed might be made for the improvement of the public highway, the purchaser of a lot upon a street must be assumed to have consented to when the purchase was made. The making of such changes is therefore no invasion of his right in that regard. But it can not be assumed that the purchaser gave his assent to sudden and extraordinary changes in the grade of a public highway, such as it is unreasonable to suppose a purchaser at the time of the original sale, or when he made improvements, would naturally anticipate might be required for the improvement of the public highway. To make such changes is an invasion of the right of the lot owner,—is the exercise of a power beyond this right in the nature of an easement spoken of,—and if the value of the property is really and in fact impaired thereby, in such case the injury to the lot owner is, in my judgment, a damage which, under our constitution, must be compensated. The improvement in the case at bar is, in my judgment, one of those extraordinary changes which can not be lawfully made without just compensation to those who suffer damage by reason of the structure. The- right of action does not depend upon the distance between the lot and the improvement. This depends upon the nature and character of the improvement, and upon the question whether the property of the claimant is materially damaged in fact.  At the time this opinion was filed, Mr. Justice Dickey was Chief Justice.